DETAILED ACTION
	Applicant’s response, filed 2 August 2022 has been entered.
	Claim(s) 1-8, and 10 are currently pending. 
	The objection(s) to the figure(s) have been withdrawn in light of the argument(s) contained in Applicant’s response. 
	The objection(s) to the specification have been withdrawn in light of the amendment(s) to the specification contained in Applicant’s response. 
Rejection of claim(s) 1-8, and 10 under 35 U.S.C. §112(a) have been withdrawn in light of claim amendment(s) contained in Applicant’s response. 
	Rejection of claim(s) 1-8, and 10 under 35 U.S.C. §112(b) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Response to Arguments
Applicant's arguments filed 2 August 2022 have been fully considered but they are not persuasive.
Applicant asserts that Takemura fails to disclose a "controller ... configured to change the first detection area, the second detection area, and the third detection area to become narrower as the determined vehicle stopping distance becomes shorter" As required by amended claim 1. In contrast, and according to Takemura, paragraph [0057], the change of the detection distance is based on a prediction of the dynamic processing time. Specifically, the prediction of the dynamic processing time calculates the sizes and processing ranges of the pedestrians on an image to determine the processing region on which the pedestrians are searched for on the image. See Takemura, paragraphs [0142] and [0143]. However, nowhere does Takemura disclose a configuration in which the detection areas, which can be detected by a camera, ultrasonic wave, or radar, are reduced according to a vehicle stopping distance. This is because the processing region disclosed in Takemura is an image processing region that is different from the detection areas as recited in amended claim 

Examiner disagrees. Takemura et al. explicitly recites that the necessary application accounts for stopping distance when determining sensor window used as the necessary application: “The pedestrian detection application 140 is also classified into a necessary application 1140, which secures operation with respect to the distance capable of collision avoidance in consideration of a braking distance according to the car velocity” (see [0057], emphasis added by Examiner), this feature is also illustrated in figure 15, reproduced below; additionally [0140] recites “a stop distance range as a target of car control and in a travel prediction route, three pedestrians 253A to 253C exist, and three pedestrians 253D and 253F exist at a further distant place. A value detected by the car velocity sensor261 of the carcontroller250 is used as the stop distance range”, and [0166] recites “the car 162B existing within the stop distance in consideration of the relative velocity is regarded as the recognition target of the necessary application 1150 of the car detection application 150 for the safety function.”

    PNG
    media_image1.png
    882
    745
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura et al. (US 2021/0216208).
In regard to claim 1: Takemura et al. discloses a vehicle, comprising: a radar sensor configured to detect a distance, a direction, and an altitude of an object (see [0048], [0108], [0141], [0142], [0144])a lidar sensor configured to detect the distance of the object (see [0191]); a camera configured to acquire an image around the vehicle (see [0043], [0050]); a speed sensor configured to acquire a vehicle speed (see [0047]); and a controller configured to determine a vehicle stopping distance based on the vehicle speed (see [0057]), determine a first risk level based on the distance, the direction, and the altitude of the object detected by the radar sensor (see [0059], [0071], [0141] through [0145] and [0152]; based on [0110] of Applicant specification: “Risk is a concept related to the reliability of information obtained from each sensor channel”), determine a second risk level based on the distance of the object detected by the lidar sensor (see [0191], [0194], [0199]; based on [0110] of Applicant specification: “Risk is a concept related to the reliability of information obtained from each sensor channel”), determine a third risk level based on the image acquired by the camera (see 0059], [0071], [0141] through [0145] and [0152]; based on [0110] of Applicant specification: “Risk is a concept related to the reliability of information obtained from each sensor channel”), change a first detection area in which the object is detected by the radar sensor (see [0071], [0145], [0152]), a second detection area in which the object is detected by the lidar sensor (see Fig. 16, [0191], [0198]), and a third detection area in which the image is detected by the camera (see [0071], [0145], [0152]) based on the first risk level (see [0071], [0145], [0152]), the second risk level (see Fig. 16, [0191], [0198]), the third risk level (see [0071], [0145], [0152]) and the determined vehicle stopping distance (see Figures 15, 16, 25, 27, [0140], [0141], [0145], [0152], [0158], [0165], [0166],  [0191]), wherein the controller is configured to change the first detection area,  the second detection area, and the third detection area to become narrower as the determined vehicle stopping distance becomes shorter, and wherein the first risk level, the second risk level, the third risk level are risks for an accident of the vehicle (see [0057], [0152], [0158], [0165])
In regard to claim 2: Takemura et al. discloses the vehicle according to claim 1, is configured to extend the first detection area (see [0071], [0145], [0152]), the second detection area (see Fig. 16, [0191], [0198]), and the third detection area (see [0071], [0145], [0152]) to a predetermined extended detection area based on the first risk level (see [0071], [0145], [0152]), the second risk level (see Fig. 16, [0191], [0198]), the third risk level (see [0071], [0145], [0152]) and the vehicle speed (see Figures 15, 16, 25, 27, [0140], [0141], [0145], [0152], [0158], [0165], [0166],  [0191]) when the vehicle speed exceeds a predetermined speed (see [0140], [0147], the detection area of the necessary application expands as vehicle speed increases, as a function of the braking distance).
In regard to claim 3: Takemura et al. discloses the vehicle according to claim 2, wherein the controller controls an autonomous driving (see [0045] through [0049]) based on the distance, the direction, and the altitude of the object detected in  first detection area (see [0079], [0099], [0145], [0162]), the distance of the object detected in the extended second detection area (see Fig. 16, [0146], [0191], [0198]), and the image in the extended third detection area (see [0079], [0099], [0145], [0162]).
In regard to claim 4: Takemura et al. discloses the vehicle according to claim 1, wherein the controller is configured to reduce the first detection area (see [0071], [0145], [0152]), the second detection area (see Fig. 16, [0191], [0198]), and the third detection area (see [0071], [0145], [0152]) to a predetermined reduced detection area based on the first risk level (see [0071], [0145], [0152]), the second risk level (see Fig. 16, [0191], [0198]), the third risk level (see [0071], [0145], [0152]) and the vehicle speed (see Figures 15, 16, 25, 27, [0140], [0141], [0145], [0152], [0158], [0165], [0166],  [0191])(see [0057], [0058], [0158], the detection area of the necessary application decreases as vehicle speed decreases, as a function of the braking distance).
	In regard to claim 5: Takemura et al. discloses the vehicle according to claim 4, changes a resolution of the radar sensor and the lidar sensor based on the first risk level, the second risk level, the third risk level (see Figures 28, 29, 30, [0077], [0079]) and the vehicle speed (see [0057]; [0079]: resolution is adjusted according to detection target distance, detection target distance is effected by braking distance by the necessary application sensing window, which depends on vehicle speed; [0092], [0172]).
	In regard to claim 6: Takemura et al. discloses the vehicle according to claim 4, wherein the controller reduces power consumed in acquiring the vehicle surround information to a predetermined value (see [0175]).
	In regard to claim 8: Takemura et al. discloses the vehicle according to claim 1, further comprising an information acquirer that obtains weather information of a road on which the vehicle travels (see [0158], [0179]), and wherein the controller changes the first, second, and third detection areas based on the weather information and the vehicle speed (see [0158]: the weather information provided by the information acquirer effects the calculated braking distance, which effects the necessary application sensing window; [0159], [0165], [0191]).
	In regard to claim 10: Takemura et al. discloses the vehicle according to claim 1, wherein the controller receives a vehicle driving mode from a user (see [0180] through [0183]) and changed a width of the first, second, and third detection area for acquiring the vehicle surround information based on the vehicle driving mode input by the user (see [0183] through [0183], Figures 28, 29, 30, [0077]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (US 2021/0216208) modified by Yershov et al. (US 2020/0257931).
In regard to claim 7: Takemura et al. does not disclose the vehicle according to claim 1, wherein the camera includes a plurality of cameras respectively provided on a body of the vehicle at different positions and have different fields of view ; however Takemura does disclose a vehicle system comprising multiple sensors (see [0047], [0048]), for sensing a surrounding environment of the vehicle (see [0048]), including a camera system (see [0050], [0108]); Yershov et al. teaches a vehicle system comprising multiple sensors for sensing a surrounding environment of the vehicle (see [0004]), including a camera system (see [0065]), wherein the camera includes a plurality of cameras (see [0065], [0095], [0096]) respectively provided on a body of the vehicle at different positions and have different fields of view (see [0095], [0096], [0134]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Yershov et al. with the system of Takemura et al., as doing so would have yielded predictable results, and amounts to use of a known technique to improve a similar device in the same way. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669


/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669